Citation Nr: 1436919	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  03-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2001 rating decision in which the RO, inter alia, denied service connection for a skin disorder.  Later in November 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2002. 

In September 2003, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2004, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in a March 2005 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration. 

In May 2005, the Board again remanded the claim to the RO, via the AMC, for further development.  After completing the requested development, the RO continued the denial of the Veteran's claim (as reflected in the May 2010 SSOC), and returned the matter on appeal to the Board for further appellate consideration. 

The case most recently came before the Board again in January 2011, at which time it was again remanded for additional evidentiary development, which has been completed, as will be explained further below.  On remand, in April 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the  RO; the transcript of that hearing is also of record. 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in Virtual VA include the July 2013 VA skin diseases examination report and the June 2014 post-remand brief.  The Veteran's VBMS claims file does not currently contain any documents.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  The Veteran has not been diagnosed with any skin disorder that is presumptively related to exposure to Agent Orange or other herbicide agents.

3.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

4.  The preponderance of the competent evidence is against a finding that the Veteran was exposed to Agent Orange or other herbicide agents during his period of service in Thailand, to include at the Korat Air Force Base, from November 1966 to December 1967. 

5.  Although extensive searches have been conducted, objective, persuasive evidence does not establish that the Veteran is entitled to a presumption of Agent Orange exposure or that he was actually exposed to Agent Orange during his period of service, as alleged; in fact, the objective evidence on this point weighs against such a finding.

6.  The preponderance of the evidence is against a finding that any of the Veteran's currently manifested skin disorders had its onset in service or is otherwise medically-related to his active military service. 

7.  The September 1964 enlistment examination notes a history of a skin boil; the evidence fails to demonstrate worsening of this pre-existing skin condition in, or as a result of, service. 

CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include as due herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between service and a claimed disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, duty to assist letter were not issued until March 2004. July 2006, and August/September 2011, all after the initial adjudication of the claim in November 2001.  These letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Since providing these notice letters, the AOJ has readjudicated the claim on appeal in Supplemental SOCs issued in March 2005, May 2010, and August 2013.  As a result of these readjudications, any timing defect in the provision of this notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records (SPRs), VA records, and the reports of August 2004, March 2013 and June 2013 VA examinations, with opinions.  Also of record and considered in connection with this matter are the transcripts of the Veteran's Board and DRO hearings, along with various written documents provided by the Veteran, and by his representative on his behalf (along with copious amounts of documentary evidence).   The Board finds that no additional RO action to further develop the record on this claim, prior to appellate consideration, is required.

Specifically as regards the Veteran's Board hearing, in September 2003, he was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing is legally sufficient.

Here, during the 2003 hearing, the undersigned noted the issue on appeal.  Information was solicited regarding the Veteran's history of reported Agent Orange exposure in service and of skin symptomatology in and since service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, the hearing discussion revealed the need for further development, as directed in March 2004, May 2005, and January 2011 Board remands.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  

Furthermore, as a result of the Board's remands in March 2004, May 2005 and January 2011, the RO assisted the Veteran with development of his claim, to include the solicitation of additional evidence and for him to undergo VA examinations and obtain medical opinions.  All requested development relating to the service connection claim for a skin disorder ultimately has been accomplished on remand; to that extent, there has been compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Background

The Veteran filed an original service connection claim for a skin condition in February 2001, indicating that he had a rash on his arms and torso, and was exposed to Agent Orange while service in Thailand.  

The Veteran's DD 214 Form reveals that the Veteran's primary MOS was Weapons Control System Mechanic.  His awards and decorations include a Vietnam Service Medal and Vietnam Campaign Medal.  Service personnel records confirm that the Veteran served in Thailand from November 1966 to December 1967; there is no indication of Vietnam service.  The records reflect that he entered the Pacific Theater on November 19, 1966 and arrived in Thailand on November 20, 1966.

The STRs include a September 1964 enlistment examination, showing that clinical evaluation of the skin was normal; a history of a boil was noted.  The Veteran was hospitalized for flu-like symptoms from July 26, 1967 to July 31, 1967.  The Veteran's symptoms as noted on July 26, 1967, were a macular rash over the trunk and extremities.  An entry dated July 27, 1967 reflects that the macular rash was fading.  The September 1968 separation examination report shows that clinical examination of the skin was normal.

In a March 2001 statement, the Veteran reported that he was exposed to Agent Orange in Thailand during 1966 and 1967 at Korat Air Force Base and Friendship Army Post.  In a July 2002 statement, the Veteran indicated that jets that he worked on during service had flown over Vietnam exposing him to Agent Orange.  

During the September 2003 Board hearing, the Veteran testified that, prior to service, he had no disability, and that no skin condition was shown on service entry or exit examination.  He mentioned that while in Thailand, he primarily worked on the flight line, 7 days a week for 10 to 14 hours (p. 6).  The Veteran stated that aircraft consistently flew through the air space in Vietnam, reportedly passing through Agent Orange "constantly."  He stated that he was dropped into Da Nang Vietnam for 1 day before being stationed in Thailand; he maintains that this is how he received his in-country medal and combat pay, as well as reportedly being in Vietnam in for one month in 1966 and one month in 1967.  The Veteran indicated that he had been receiving treatment for his skin condition through VA for about 3 years.

At the hearing, the Veteran and his representative presented additional evidence accompanied by a waiver.  This evidence included duplicate STRs, background information about the Vietnam War, Korat Royal Thai Air Force Base, and Agent Orange/Dioxin.  The information indicated that Agent Orange testing programs were conducted in Thailand in 1964 and 1965.  

The file contains VA records dated in 2001, at which time the Veteran was seen to establish care.  At that time, he underwent an examination which revealed lesions over both forearms, noted as looking like porphyria cutanea tarda (PCT).  In July 2001, the Veteran indicated that he wanted to be evaluated for Agent Orange exposure.  He reported that he was in a radar post where Agent Orange was sprayed and that he and colleagues had skin problems when they returned to the U.S., and that pictures had been taken at the time to document this.  Skin lesions on the forearms were shown.  In November 2001, the Veteran reported being exposed to Agent Orange in Vietnam, and having skin lesions since that time.  Later in November 2001, the skin condition was assessed as psoriasiform plaque.  Medication records reflect that the Veteran used Mupirocin ointment from November 2001 to November 2002 to treat the skin condition.  

A VA examination of the skin was conducted in August 2004.  The Veteran indicated that his skin conditions lesions began in 1966 to 1967, during service, and that he first sought treatment about 10 years thereafter.  He stated that he had a photograph from his wedding which showed lesions on his face.  An assessment of skin lesions on the forearms bilaterally was made.  The examiner emphasized that the Veteran stated that the skin lesions started in service and were due to Agent Orange exposure.  The examiner commented that the lesions were not typical of Agent Orange skin conditions.

In July 2006, the Veteran submitted additional evidence in support of his claim including a medical fact sheet on porphyria cutanea tarda, indicating that there is a genetic predisposition to this condition.  A list of C123 aircraft used in Vietnam from 1961 to 1971, some of which were still active and stationed in Thailand, was provided.  Also provided was a fact sheet describing an Agent Orange test program conducted in Thailand in 1964 and 1965.  The Veteran's orders and supporting documents relating to his service in Thailand were also presented, failing to reveal any stop in Vietnam.  The Veteran's boarding pass was included indicating that the Airlift International out of Miami, FL was the carrier for his flight.  Also submitted were accounts from various service members who were stationed at Korat Thailand at various times between 1966 to 1972, attesting to barren areas in the proximity of the perimeter of the base. 

The file contains an August 2006 e-mail issued by a member of the VBA Policy staff addressing Agent Orange use in Thailand.  The message explains that the Department of Defense (DoD) list showed that extensive testing of herbicides was conducted in Thailand in 1964 and 1965, with a specific location identified as the Replacement Training Center at the Royal Thai Army, near Pranburi, Thailand.  It was noted that there was no information available from DoD relating to small scale herbicide use.  

In January 2007, the Defense Finance Accounting Service (DFAS) was contacted to attempt to verify any pay for reported service in Vietnam.  In a reply received in March 2009, it was documented that no such records could be found.  In March 2010 correspondence, DFAS indicated that the Veteran had not received any special separation pay.

When seen by VA in December 2008, examination of the skin revealed a skin wart on the left axilla and a polyp on the posterior trunk.

The file contains a Memorandum for the Record issued by VBA addressing Herbicide Use in Thailand during the Vietnam Era.  The memorandum indicates that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  It was also mentioned that while there was no reported use of tactical herbicides on allied bases in Thailand, there were indications of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  The memorandum instructed that if a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  The memorandum indicates that information obtained from Project CHECO Southeast Asia Report: Based Defense in Thailand (the CHECO Report), had been reviewed.  

VA treatment records reflect that as of 2008, the Veteran's problem list included: actinic keratosis and toxic effects of Dioxin.  

A flight attendant for World Airways provided a statement dated in April 2010, to the effect that she worked on flights into and out of Vietnam, often on flights contracted to carry soldiers to that destination as well as Thailand.  She indicated that she worked on flights originating from Travis Air Force Base, CA; and McCord Air Base, WA; and acknowledged that many flights from these places had a stop in Vietnam, before reaching destinations such as Thailand.  She mentioned other airlines that she recalled seeing on the ground in Vietnam such as United Airways and Braniff, but she did not mention seeing Airlift International.  

Also presented for the record were two Board decisions issued in 2009 finding presumptive exposure of Agent Orange and granting service connection for diabetes mellitus.  

In July 2012, the Veteran submitted more documentation relating to Agent Orange exposure.  This evidence included: (1) a report to Congress titled: "Inequities in Treatment of Vietnam Veterans The Exclusion of Thailand Veterans"; (2) USAF Letters of Commendation (not relating to the Veteran); (3) A February 1967 memorandum relating to spray aircraft to be used for mosquito control in Vietnam; (4) National Academy of Sciences Report: Veterans and Agent Orange: Health Effects of Herbicides Used In Vietnam (1994); (5) A report titled "The Air Force and Herbicides in Southeast Asia 1961-1971, relating to Operation Ranch Hand; (6) A report titled "Agent Orange Use in Vietnam An Historical Overview From The Veterans Perspective"; (7) Veterans Survey and Testimonies; as well as (8) copious documents relating to the health problems of military dogs in Vietnam and Thailand.  

In May 2012, the National Personnel Records Center confirmed that the Veteran received his awards for Vietnam service by serving in Thailand from November 1966 to November 1967.

The file contains a March 2013 VA dermatology note indicating that the Veteran's claims files and CPRS records were reviewed.  It was noted that the Veteran had been seen on multiple occasions by multiple providers in VA dermatology since November 2001 with in-person visits including a skin biopsy and telemedicine visits.  A skin biopsy of February 2010 confirmed a diagnosis of prurigo nodularis in a background of neurodermatitis.  The Veteran's cutaneous lesions were described as erythematous plaques with excoriations.  A remote visit of August 2012 revealed pictures of significant dermatitis with significant excoriation.  The doctor clarified that there was is no evidence on physical or histologic examination that the Veteran suffered from porphyria cutanea tarda or chloracne which are the only two cutaneous disorders listed as associated with Agent Orange and which must develop within one year of exposure to herbicides to be a listed Agent Orange disorder.  The doctor explained that an Air Force Health Study of the Health of Air Force Veterans of Operation Ranch Hand, the unit responsible for aerial spraying of herbicides in Vietnam found no increase in skin conditions.  The doctor concluded that there was no evidence that Veteran's putative Agent Orange exposure was associated with his current dermatologic disorder.  Citation to specific evidence and studies supporting the opinions was provided in the March 18, 2013 record.

During the April 2013 RO hearing, the Veteran indicated that one night he was out smoking, leaning on a fence, and had herbicides sprayed directly on him and his fatigues.  He stated that the next day, he went to the dispensary with ulcers all over his skin, including on the face and neck (transcript pgs. 5-6), and states that these sores remained for the remainder of service.  He also indicated that on the way to Thailand, the plane landed in Da Nang.  The Veteran stated that Agent Orange was used to defoliate the Korat Air Force Base in Thailand on which he was stationed, exposing him to it, and also indicated exposure working on aircraft which he believes had come in contact with it. 

A VA examination of the skin was conducted in July 2013 and the claims file was reviewed.  Diagnoses of prurigo nodularis in a background of neurodermatitis, pubic folliculitis, and dry skin were made.  The examiner specifically found that there no current evidence of boils, carbuncle of the left axilla, rash due to mononucleosis, psoriasiform plaque, cubcutaneous leiomyoma, actinic keratosis, a wart of the left axilla, or eczema.  

The Veteran reports that he did not have a rash before service.  He reported having a carbuncle under his left armpit when he was a child, which was lanced and did not recur.  The Veteran states that his rash was first noticed when he went to a dispensary 3 to 4 days after he was exposed to Agent Orange spray.  He explained that at that time, an ulcerated rash was shown on the outside of face, arms, and groin, which existed for 2 years before it started to fade away.  He stated that the healing ulcers did not get a healed scab but a scaly scab, and then it started developing lumps that did not. On examination, he reported having a rash along the outside of his lower arms and forearms (presenting 1 1/2 months previously), and along the knees and groin (present for years) on both sides.  He also mentioned having an itchy spot on left index finger and dry, cracking, flaky skin in the area of his feet. 

The examiner opined that it was less likely than not (less than 50 percent probability) that prurigo nodularis in the background of neurodermatitis, pubic folliculitis, or dry skin - all diagnosed post-service: (1) had their onset in or are medically related to service (specifically, the Veteran's rash in July 1967); or (2) are due to or caused by the exposure to herbicides during service.  The examiner explained that medical literature supports that infectious mononucleosis can manifest with a rash and is an acute condition that is caused by an Epstein Barr virus and resolves once the infectious mononucleosis condition (viral infection) resolves; thus, the rash is self-limiting and does not persist or become a chronic skin condition.  The examiner also pointed out that herbicide exposure does not cause prurigo nodularis in the background of neurodermatitis, pubic folliculitis, or dry skin, noted that none of these are conceded conditions due to exposure to Agent Orange.

The examiner also opined that the Veteran's pre-existing skin condition (reported as boils), which clearly and unmistakably existed prior to service, was less likely as not aggravated beyond its natural progression during military service.  The examiner explained that there was no documentation in the STRs to support that the Veteran was treated for the pre-existing skin condition (boils) in service.  Also medical literature does not support that the pre-existing boils caused dry skin, pubic folliculitis, or prurigo nodularis in the background of neurodermatitis, occurring post service, and years after the boil condition was completely treated (before service).

In addition, the examiner opined that prurigo nodularis in the background of neurodermatitis, pubic folliculitis, and dry skin were less likely than not related to the pre-existing boil condition and were less likely as not incurred in or caused by or aggravated by the macular rash over trunk and extremities shown during military service.  The examiner noted that medical literature indicated that these condition, all diagnosed post service was etiologically, were pathologically different from the rash that he had in the service (rash due to infectious mononucleosis).  It was also pointed out that medical literature supports that the rash that the Veteran had in the service (due to infectious mononucleosis) cannot cause, result in, or aggravate any of the three skin conditions diagnosed on examination.  

The examiner concluded that the Veteran's currently manifested skin conditions were not related to the pre-existing boil condition, and were less likely than not (less than 50 percent probability) medically related to reported herbicide exposure.  

III.  Analysis

The Veteran maintains that his currently claimed skin condition is the result of Agent Orange exposure alternately claimed to have occurred in Vietnam and/or Thailand on a presumptive basis.  In the alternative, he maintains that he sustained direct exposure to Agent Orange during service, which he believes caused his currently claimed skin condition.  It is also asserted that currently claimed skin conditions are due to a boil which existed prior to service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110..  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307(a)(6), 3.309(e)..  Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Skin conditions enumerated as chloracne and porphyria cutanea tarda (PCT) are listed under 38 C.F.R. § 3.309(e) as diseases associated with herbicide exposure.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with one exception being that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6)(iii) (2013).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

In short, the Veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).

Additionally, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Considering the evidence of record in light of the above-cited legal authority, the Board finds that service connection is not warranted for a skin disorder under any theory of entitlement.

Recent clinical findings reflects that skin conditions diagnosed as prurigo nodularis in a background of neurodermatitis, pubic folliculitis, and dry skin are currently manifested, establishing the presence of the currently claimed skin condition.  The Board notes that historically, and since the filing of the claim in February 2001, other conditions such as skin lesions on the forearms bilaterally, a skin wart on the left axilla and a polyp on the posterior trunk, have also been diagnosed.  However, these conditions resolved and have not been shown to be chronic or recurrent.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Significantly, service and post-service medical records are entirely negative for findings or diagnosis of chloracne or other acneform disease consistent with chloracne.  Similarly, in 2001 when the Veteran sought treatment through VA, lesions over both forearms were present, described as looking like PCT.  However, upon further observation and testing the diagnosis was confirmed to be psoriasiform plaque.  Accordingly, the evidence does not establish a diagnosis of any skin condition which is enumerated under the provisions of 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e), relating to conditions presumptively related to exposure to herbicides, including Agent Orange, in service.  

With respect to service incurrence, the Veteran has offered several accounts of his alleged exposure to Agent Orange in service.  

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM) and Vietnam Campaign Medal (VCM).  The VSM was awarded to veterans who served between July 1965 and March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See U.S. Dep't of Defense Manual of Military Decorations and Awards, Appendix D at D-20, July 1990.  The VCM is awarded to those personnel who (1) served in the Republic of Vietnam for six months during a specified period, or (2) served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months, or (3) served in the Republic of Vietnam or outside its geographical limits for less than six months but were wounded, captured or killed.  

As noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  In this regard, the Board notes that the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.  In May 2012, the NPRC confirmed that the Veteran received the VSM by serving in Thailand from November 1966 to November 1967.  Accordingly, the Veteran's receipt of the VSM and VCM does not provide proof of active service inside the Republic of Vietnam. 

The Veteran also maintains that en route to Thailand, his flight made a stop in Vietnam.  Having reviewed SPRs and Veteran's travel orders, there is no indication of any stopover in Vietnam.  In support of the claim, the Veteran added to the record an April 2010 statement from a flight attendant who worked for World Airways, supporting flights into and out of Vietnam, often on flights contracted to carry soldiers to that destination as well as Thailand.  She mentioned other airlines that she recalled seeing on the ground in Vietnam such as United Airways and Braniff.  However, that evidence is immaterial to this case and of no probative value, as documents on file reflect that the Veteran was transported to Thailand by Airlift International.  No evidence has been presented indicating that the flight that the Veteran took through this carrier en route to Thailand ever made a stop in Vietnam.  

Finally, the Veteran maintains that he received his in-country medal and combat pay, as result of serving in Vietnam in for one month in 1966 and one month in 1967.  As discussed previously, his "in country" medal was received in conjunction with service in Thailand only.  Moreover, attempts to verify reported in-country Vietnam service only served to disprove the Veteran's contentions.  The STRs and SPRs are entirely negative for evidence of service in Vietnam.  Significantly, attempts were made to verify whether the Veteran received combat pay.  In January 2007, DFAS indicated that the Veteran had not received any special separation pay, indicating that the Veteran had not served in Vietnam.  

The Board finds that the weight of the evidence is against a finding that the Veteran set foot in Vietnam as he claims and finds his statements and testimony in this regard entirely lacking in credibility, in light of overwhelming probative documentary evidence to the contrary.  

It is clearly established in this case, that the Veteran served in Thailand from November 1966 to December 1967, during which time he was stationed at Korat Air Force Base.  Again, he has a variety of theories involving his alleged exposure to Agent Orange during that time.  

The Board finds that the evidence is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  As an initial matter, the Veteran's service records indicate that his primary duty was as a Weapons Control System Mechanic.  In this regard, the Veteran maintains that his duties placed him on or near the perimeter of the base.  However, according, to his own testimony provided in 2003, the Veteran stated that while in Thailand he primarily worked on the flight line, 7 days a week for 10 to 14 hours (p. 6).  The Board notes the Veteran's duties, as described in his own words and in his performance reports, do not describe regular contact with the perimeter.

Further, the Veteran stated that aircraft consistently flew through the air space in Vietnam, reportedly passing through Agent Orange "constantly" owing to which he reports sustaining Agent Orange exposure in Thailand, by virtue of working on such aircraft.  In this regard, there is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and as such herbicide did not cover every aircraft and piece of equipment associated with Vietnam.  The Board is not aware of any clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred, nor did the Veteran present any such evidence. 

In 2013, 12 years after the original claim was filed, the Veteran reported that one night during service in Thailand he was out smoking, leaning on a fence, and had herbicides sprayed directly on him and his fatigues.  He stated that the next day, he went to the dispensary with ulcers all over his skin, including on the face and neck (transcript pgs. 5-6), and states that these sores remained for the remainder of service.  This account is found to be inaccurate and entirely lacking in credibility.  The STRs reflect that the Veteran was seen on a sole occasion in July 26, 1967, with a macular rash over the trunk and extremities; there were no ulcers.  An entry dated the next day indicates that the macular rash was fading.  The STRs indicate that the condition did not recur throughout the remainder of service, nor did any other skin symptoms manifest; there is no record of treatment for ulcers all over the skin as reported.  

With respect to the Veteran's account of being directly sprayed with Agent Orange, initially made more than 40 years after service, and only after his claim had been repeatedly denied, the Board has no reason to believe that the Veteran is competent to make this bald assertion or that it is at all credible.  The Veteran has not offered any description of the alleged sprayed substance, nor has he offered any explanation of why he believes that any reported spray was in fact Agent Orange.  Significantly, documentation on file reflects that tactical herbicides, i.e., Agent Orange, were not stored or used at Royal Thai air bases.  

The VA Memorandum for the Record, which was furnished to the appellant, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  VA's research also included review and consideration of the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations: 

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.  Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities. The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Based on the aforementioned discussion, neither presumed nor actual in-service exposure to herbicides, to include Agent Orange, is shown in conjunction with the Veteran's service in Thailand, and he is not shown to ever have set foot in Vietnam, for purposes of establishing presumptive herbicide exposure.  

Accordingly, the Board has, like the RO, considered the claim for service connection for diabetes mellitus under other theories of entitlement.  The Board also finds, however, that no other legal theory provides a basis for an award of service connection for this disability at issue. 

Here, the Veteran's STRs contain a sole mention of a skin rash treated on July 26, 1967, and described as a macular rash over the trunk and extremities.  An entry dated July 27, 1967 reflects that the macular rash was fading.  The September 1968 separation examination report shows that clinical examination of the skin was normal.  

Post-service clinical evidence reflects that it was not until 2001 that skin symptoms were again shown.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., over 30 years) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's currently manifested and diagnosed skin conditions is listed among the identified as chronic diseases, and therefore lay assertions, alone, do not provided a sufficient basis upon which to award service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b). 

Furthermore, as for medical opinion evidence, in March 2013, a VA doctor concluded that there was no evidence that Veteran's putative (at this point entirely unsubstantiated) Agent Orange exposure was associated with his current dermatologic disorder.  Later in 2013, another VA physician opined that it was less likely than not (less than 50 percent probability) that prurigo nodularis in the background of neurodermatitis, pubic folliculitis, or dry skin - all diagnosed post-service: (1) had their onset in or are medically related to service (specifically, the Veteran's rash in July 1967); or (2) are due to or caused by the exposure to herbicides during service.  The examiner explained that medical literature supports that infectious mononucleosis can manifest with a rash and is an acute condition that is caused by an Epstein Barr virus and resolves once the infectious mononucleosis condition (viral infection) resolves; thus, the rash in service was self-limiting and did not persist or become a chronic skin condition.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the VA physicians had access to the file and clearly reviewed its contents providing a comprehensive summary of the Veteran's in and post-service history, both lay and clinical.  It is evident that the opinions are thorough and well supported with rationale.  Accordingly, the Board finds 2013 VA medical opinions to be highly probative evidence as to whether the Veteran's claimed skin condition was incurred in or is otherwise related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Also raised in this case is the theory that a pre-existing boil caused or aggravated the currently claimed skin condition.  In this regard, the September 1964 enlistment examination reflected that clinical evaluation of the skin was normal and that the Veteran reported having a history of a boil.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Since a history of a skin condition, described as a boil was noted on the Veteran's service enlistment examination report, the presumption of soundness does not attach, in this very limited respect.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The remaining question, however, is whether a pre-existing boil was aggravated during, or as a result of, service. 

Under 38 U.S.C.A. § 1153, aggravation is presumed where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran asserts that his currently claimed skin condition may be the result of aggravation of a pre-existing boil.  The Veteran's STRs do not support a finding that there was any aggravation of a pre-existing boil.  In fact, no boils were shown or diagnosed throughout service or thereafter.  The Veteran was treated on a sole occasion in July 1967 for a skin rash, which resolved without recurrence.  No further complaints, findings or diagnoses relating to the skin were shown in service and clinical evaluation of the skin was normal as shown by the September 1968 separation examination.  Thus, the presumption of aggravation does not attach.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Clinical evidence reflects that 30 years after service; i.e. from 2001, various skin conditions manifested and were treated.  In 2013, a VA examiner opined that the Veteran's pre-existing skin condition (reported as boils), which clearly and unmistakably existed prior to service, was less likely as not aggravated beyond its natural progression during military service.  The examiner explained that there was no documentation in the STRs to support that the Veteran was treated for the pre-existing skin condition (boils) in service.  Also medical literature does not support that the pre-existing boils caused dry skin, pubic folliculitis, or prurigo nodularis in the background of neurodermatitis, occurring post service, and many years after the boil condition was completely treated (before service).  

As the 2013 VA opinion was based on a review of the Veteran's service and post-service history, the examiner had access to the claims file, and the opinion was thorough, detailed, and supported by rationale, the Board has afforded the VA examiner's opinion significant probative weight on the question of in-service aggravation of the Veteran's pre-existing skin boil.  See Nieves-Rodriguez, 22 Vet. App. 295, 300-01 (2009).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or to otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

As for any lay assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed skin condition and service, based on either incurrence, aggravation or as related to unsubstantiated herbicide exposure, the Board notes that the matter of the etiology of such disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011)), here, the specific matter of the etiology of a skin condition is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

As a final point, the Board observes that the Veteran submitted copies of prior Board decisions awarding service connection for diabetes mellitus based upon herbicide exposure.  This evidence does not provide persuasive support for the claim.  Pursuant to 38 C.F.R. § 20.130, decisions of the Board are considered nonprecedential in nature.  Each case is decided on the basis of the individual facts in light of the applicable law and regulations.  Apart from the lack of precedential value, as different evidence in the case of another Veteran may have resulted in the grant of service connection, a prior Board decision does not compel the conclusion that the facts in this case warrant an award of service connection.  Having reviewed those decisions, they simply have no bearing on the fact situation presented here as none of this is evidence is specific to this Veteran or the facts and circumstances of his case.  The prior Board decisions are not binding and do not control the outcome of this appeal; rather, the facts of this particular case are determinative.

The Veteran and his representative have also submitted numerous internet articles and medical treatises, fact sheets, reports, and lay statements on multiple topics, largely relating to Agent Orange use and effects.  Such evidence can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships to be of probative value.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the aforementioned evidence of record does not discuss the specific circumstances of the Veteran's claimed skin disorder, let alone whether it is etiologically related to events during his active military service, to include alleged Agent Orange exposure.  As such, these articles are do not constituted sufficient, probative evidence to show that any current skin disorder was incurred or aggravated in, or is otherwise casually related to, the Veteran's service.

For all the foregoing reasons, the claim for service connection for a skin disorder, to include as due to herbicide exposure, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a skin disorder, to include as due herbicide exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


